United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, RESEDA POST
OFFICE, Reseda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0202
Issued: June 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 6, 2017 appellant filed a timely appeal from an October 18, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established a recurrence of a medical condition on or
after September 10, 2016 causally related to her accepted December 22, 2015 employment injury.

1

The Board notes that appellant submitted a timely request for oral argument with her appeal. By letter dated
November 17, 2017, appellant withdrew her request for oral argument.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 22, 2015 appellant, then a 58-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that same date she sustained a back and right arm injury when
she slipped and fell on stairs while delivering mail. She stopped work, notified her supervisor, and
sought medical treatment on that same date.
On the date of the alleged injury, the employing establishment issued appellant a properly
completed authorization for examination and/or treatment, Form CA-16, which indicated that
appellant was authorized to seek medical treatment for her December 22, 2015 right arm and lower
back injury.
In medical reports dated December 22, 2015 through January 18, 2016, Dr. Ezequiel
Suarez, a treating physician specializing in internal medicine, documented treatment for
appellant’s claimed December 22, 2015 injury after she slipped and fell while delivering mail,
injuring her lower back and arm. He diagnosed low back contusion, right elbow contusion, and
right elbow abrasion, stating that the conditions were a result of the work-related fall. Dr. Suarez
restricted appellant from working through December 28, 2015 when he released her to modified
light duty.
In a December 23, 2015 diagnostic report, Dr. Myungsun Moon, a Board-certified
diagnostic radiologist, reported that x-rays of the lumbosacral spine revealed degenerative
changes. An x-ray of the right elbow revealed no acute fracture.
In a January 18, 2016 medical report, Dr. Suarez reported that physical examination of the
right elbow and lumbar spine revealed normal findings. He noted that appellant’s pain had
resolved and she had reached maximum medical improvement (MMI). Dr. Suarez discharged her
to full-duty work without restrictions.
On September 10, 2016 appellant filed a notice of recurrence (Form CA-2a). She did not
stop work, but did not indicate on the form whether she was alleging a recurrence of disability or
of medical treatment. On the reverse side of the form, appellant’s supervisor indicated that
following her original injury, the employing establishment accommodated her modified duties
until she was released to full-duty work on January 18, 2016.
By decision dated October 7, 2016, OWCP accepted appellant’s claim for low back
contusion, right elbow contusion, and right elbow abrasion. It noted that when the claim had been
received, it appeared to be a minor injury, which resulted in minimal or no lost time from work,
and payment of a limited amount of medical expenses was administratively approved. OWCP
reopened the claim for consideration because appellant had filed a claim for a recurrence.
By development letter dated October 7, 2016, OWCP informed appellant that the evidence
of record was insufficient to support her recurrence claim. Appellant was advised of the medical
and factual evidence needed and provided a questionnaire for completion. She was directed to
respond within 30 days.

2

In support of her claim, appellant submitted a September 30, 2016 progress note from
Suren Meliksetyan, a physical therapist (PT), documenting physical therapy treatment after she
tweaked her back muscle.
By decision dated November 7, 2016, OWCP denied appellant’s recurrence claim finding
that the medical evidence of record failed to establish that her need for additional medical treatment
was due to a material change/worsening of her accepted work-related condition, without
intervening cause.
On October 11, 2017 appellant requested reconsideration of OWCP’s decision. In an
accompanying narrative statement, she reported that her back was painful and she needed
additional medical treatment.
In a September 15, 2016 medical report, Dr. Taha Mansoor Ahmad, Board-certified in
internal medicine, reported that appellant complained of low back pain. She noted a history of
injury when she fell and hit her back after slipping and falling on stairs when she was delivering
mail. Dr. Ahmad also noted bilateral knee and right shoulder complaints under a different
workers’ compensation claim. She reported that x-rays revealed degenerative changes and an
August 31, 2016 magnetic resonance imaging (MRI) scan of the lumbar spine revealed multilevel
mild degenerative disc disease, mild spinal canal stenosis at T11-12, T12-L1, and L3-4, and mild
right neural foraminal narrowing at L5-S1. Dr. Ahmad noted a clinical history of low back pain
with intermittent pain and paresthesias in the lower extremity, ruling out lumbar disc diseases. She
diagnosed low back contusion and lumbar spondylosis. Dr. Ahmad ordered eight physical therapy
visits and reported that appellant could return to full-duty work.
In a November 1, 2016 work status report, Dr. Wilfred Anthony Williams, Board-certified
in family medicine, released appellant to full-duty work on that date. An offer of a modified
assignment (limited duty) was also submitted from the employing establishment for a modified
carrier technician, which appellant accepted on December 21, 2016.
By decision dated October 18, 2017, OWCP denied modification of the November 7, 2016
decision denying appellant’s recurrence claim finding that the medical evidence failed to establish
that her need for additional medical treatment was due to a material change/worsening of her
accepted work-related condition.
LEGAL PRECEDENT
The United States shall furnish to an employee who is injured while in the performance of
duty the services, appliances, and supplies prescribed or recommended by a qualified physician
that the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of
any disability, or aid in lessening the amount of any monthly compensation.3
A recurrence of medical condition means a documented need for further medical treatment
after release from treatment for the accepted condition or injury when there is no accompanying
work stoppage. Continuous treatment for the original condition or injury is not considered a need
3

5 U.S.C. § 8103(a).

3

for further medical treatment after release from treatment, nor is an examination without
treatment.4
If a claim for a recurrence of medical condition is made more than 90 days after release
from medical care, a claimant is responsible for submitting a medical report supporting causal
relationship between the employee’s current condition and the original injury in order to meet his
burden.5
An employee has the burden of proof to establish that he or she sustained a recurrence of a
medical condition that is causally related to his or her accepted employment injury. To meet this
burden, the employee must submit medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, supports that the condition is causally related
and supports his or her conclusion with sound medical rationale.6
Where no such rationale is present, medical evidence is of diminished probative value.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
medical condition on or after September 10, 2016 causally related to her accepted December 22,
2015 employment injuries.8
Appellant has not alleged disability as a result of the December 22, 2015 employment
injury. Instead, she attributes her recurrence due to the need for medical treatment to a change in
the nature and extent of her employment-related low back condition, requiring physical therapy.
Appellant, therefore, has the burden of proof to provide medical evidence to establish that her
lower back injury is due to a worsening of her accepted work-related conditions.9
The medical evidence received in support of appellant’s claim was Dr. Ahmad’s
September 15, 2017 report. Dr. Ahmad noted appellant’s complaints of low back pain and
diagnosed low back contusion and lumbar spondylosis. She ordered eight physical therapy visits
and reported that appellant could return to full-duty work. While Dr. Ahmad provided a diagnosis
of low back contusion and lumbar spondylosis, she failed to provide any opinion on the cause of
appellant’s need for continued medical treatment.10 Nor did she provide adequate bridging
4

20 C.F.R. § 10.5(y).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013); see also
J.M., Docket No. 09-2041 (issued May 6, 2010).
6

A.C., Docket No. 17-0521 (issued April 24, 2018); O.H., Docket No. 15-0778 (issued June 25, 2015).

7

Michael Stockert, 39 ECAB 1186, 1187-88 (1988); see Ronald C. Hand, 49 ECAB 113 (1957).

8

L.G., Docket No. 11-0142 (issued August 12, 2011).

9

D.L., Docket No. 13-1653 (issued November 22, 2013).

10

Cecilia M. Corley, 56 ECAB 662 (2005).

4

evidence to show a spontaneous worsening of the accepted condition.11 Dr. Ahmed further
reported that a lumbar spine MRI scan revealed multilevel mild degenerative disc disease, mild
spinal canal stenosis at T11-12, T12-L1, and L3-4, and mild right neural foraminal narrowing at
L5-S1. It remains unclear if appellant’s need for continued medical treatment is due to the
December 22, 2015 employment injury or a result of an unrelated preexisting degenerative
condition.12 A physician must provide an opinion on whether the accepted employment conditions
caused or contributed to the claimant’s diagnosed medical condition and supports that opinion with
medical reasoning to demonstrate that the conclusion reached is sound, logical, and rationale. The
Board finds that Dr. Ahmad failed to provide a rationalized medical opinion.13 As her report
contains no rationale explaining why appellant required continued treatment due to her accepted
December 22, 2015 conditions on or after September 10, 2016, her opinion is insufficient to
support that appellant sustained a worsening of her work-related conditions.14
The remaining medical evidence is insufficient to establish appellant’s claim. The
September 30, 2016 physical therapy note is of no probative value as registered nurses, physical
therapists, and physician assistants are not considered physicians as defined under FECA.15
Dr. William’s November 1, 2016 work status report is also of no probative value as he
released appellant to full-duty work with no information pertaining to her medical condition.16
Appellant did not submit any medical reports from a physician who, on the basis of a
complete and accurate factual and medical history, concluded that appellant required further
medical treatment for her accepted conditions on or after September 10, 2016 as a result of her
accepted December 22, 2015 employment injury.17 She has failed to establish by the weight of
the reliable, probative and substantial evidence, a change in the nature and extent of the injuryrelated condition resulting in required continued medical treatment. As appellant has not
submitted any medical evidence showing that she sustained a recurrence of medical condition due
to her accepted employment injury, the Board finds that she has not met her burden of proof.18

11

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

12

R.E., Docket No. 14-868 (issued September 24, 2014).

13

See A.C., supra note 6.

14
See Sedi L. Graham, 57 ECAB 494 (2006) (medical form reports and narrative statements merely asserting causal
relationship generally do not discharge a claimant’s burden of proof).

5 U.S.C. § 8102(2) of FECA provides as follows: (2) ‘physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005); see David P. Sawchuk, 57 ECAB 316, 320 n.11
(2006) (lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a
medical opinion under FECA).
15

16

S.W., Docket 08-2538 (issued May 21, 2009).

17

K.P., Docket No. 15-1711 (issued January 14, 2016).

18

L.L., Docket No. 13-2146 (issued March 12, 2014). See also William A. Archer 55 ECAB 674, 679 (2004).

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.19
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of medical condition on or after January 10, 2016 causally related to her accepted December 22,
2015 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 18, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

The Board notes that a Form CA-16, authorization for examination and/or treatment, was issued by the employing
establishment on December 22, 2015. When the employing establishment properly executes a Form CA-16 which
authorizes medical treatment as a result of an employee’s claim for an employment-related injury, the Form CA-16
creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the examination
or treatment regardless of the action taken on the claim. The period for which treatment is authorized by a Form CA16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c);
Tracy P. Spillane, 54 ECAB 608, 610 (2003).

6

